Springer, J.,
dissenting:
I agree with the majority that a governmental decision to place *432or not to place a traffic control device is a discretionary decision and veiled with immunity.
In addition to its claim against the county for its failure to install traffic signals at the intersection, Nevada Power avers that the county had notice of the existence of a dangerous traffic condition at the intersection and that it failed to act timely and reasonably in correcting a known danger.
Other jurisdictions have recognized tort claims against governmental entitles based on the unreasonable failure to heed known dangers. In Baldwin v. State, 491 P.2d 1121 (Cal. 1972), the court noted that “design immunity persists only so long as conditions have not changed. Having approved the plan or design, the governmental entity may not, ostrich-like, hide its head in the blueprints, blithely ignoring the actual operation of the plan.” The city’s decision to allocate its resources in a manner that did not include installation of a traffic signal at the stated intersection may not subject the city to tort liability, but this does not mean that the city can, after making such a decision, “hide its head” and fail to heed notice that the intersection thereafter presented an ongoing danger in its uncontrolled state. Teall v. City of Cudahy, 386 P.2d 493 (Cal.App. 1963). For this reason, if Nevada Power can establish its claim that the county had notice that a dangerous condition existed at the intersection because of lack of traffic controls, then the county should be held liable if it failed to act reasonably to eliminate a persistently dangerous condition.